

































Federal Home Loan Bank of Pittsburgh




Supplemental Thrift Plan
Amended and Restated Effective June 26, 2007
Revised September 26, 2007, December 19, 2008, December 18, 2009, October 26,
2012 and
March 26, 2015


















--------------------------------------------------------------------------------





Table of Contents




Article    Page


Preamble        1


I.    Definitions        2


II.    Participation and Vesting    4


III.    Deferral Elections; Employee Deferrals; Bank Deferrals    5


IV.    Accounts and Investment Vehicles    7


V.    Distribution of Benefits    8


VI.    Administration of the Plan    11


VII.
General Provisions    13



VIII.
Amendment Effective March 26, 2015 Governing Deferrals of Deferred Incentive
Award Installments    16











--------------------------------------------------------------------------------



Preamble




The Federal Home Loan Bank of Pittsburgh (the "Bank") participates in the
Financial Institutions Thrift Plan (the "Thrift Plan"), a retirement savings
plan qualified under the Internal Revenue Code (the "Code") for employees of the
Federal Home Loan Bank of Pittsburgh. The Thrift Plan permits eligible employees
to elect to reduce and defer a percentage of their compensation, contributing
the same to the Thrift Plan. The Bank matches employee contributions based on
length of service and the amount of employee contributions.


However, as a result of the limitations imposed upon the aggregate amount of
contributions which can be made to the Thrift Plan under Section 415 and other
sections of the Code, such limitations causing a reduction in the benefits
otherwise provided to certain of the Bank's executives, the Bank has adopted
this nonqualified, unfunded Supplemental Thrift Plan (the "Plan"). The purpose
of this Plan is to allow those employees whose benefits under the Thrift Plan
would otherwise be significantly restricted by the terms of the Thrift Plan
itself or the Code to make elective pretax deferrals and to receive the Bank
match relating to such deferrals. Additionally, under the Plan, the Bank will
match 200 percent of such employee's contributions; provided, however, that the
Bank’s matching contribution will not exceed the excess of 3 percent of the
employee's compensation (as defined in the Plan) over the Bank's contribution to
the Thrift Plan.










--------------------------------------------------------------------------------





Article I
Definitions


1.1
"Account" means the book reserve account established and maintained hereunder to
record the contributions deemed to be made by the Participant and the Bank, as
well as the increase in value attributable to the earnings thereon, all as
described hereafter.



1.2
“Bank" means the Federal Home Loan Bank of Pittsburgh.



1.3
“Bank Deferral" means an amount allocated by the Bank to a Participant’s Account
pursuant to Section 3.3.



1.4
"Beneficiary" means the person or persons designated by a Participant under the
provisions of this Supplemental Thrift Plan to receive his/her benefits in the
event of his/her death prior to receipt of all benefits hereunder. If no person
is designated by a Participant or the designated person or persons do not
survive the Participant, the Participant’s Beneficiary shall be his/her estate.
If a Beneficiary who is receiving payments from a Participant’s Account dies
before the entire Account has been distributed, the remaining payments shall be
made to the Beneficiary’s estate.



1.5
"Board" or "Board of Directors" means the Board of Directors of the Federal Home
Loan Bank of Pittsburgh.



1.6
“Code” means the Internal Revenue Code of 1986, as amended from time to time.



1.7
"Compensation" means annual base salary plus incentive compensation, excluding
any Deferred Incentive Award as defined in Section 1.11.



1.8
"Compensation Deferral Election" means a Participant's irrevocable election to
defer a portion of his/her Compensation.



1.9
"Deferral Period" means the period commencing with the date a Deferred Amount is
first credited to a Participant's Account and continuing until payment of the
final installment payment from a Participant's Account.



1.10
"Deferred Amount" means the sum of all amounts deferred pursuant to a
Participant's Deferral Elections pursuant to Articles III and VIII, plus the
Bank match (if applicable), plus investment earnings thereon, plus any
increments thereof credited to the Participant's Account, less any benefit
payments made from the Participant's Account.



1.11
“Deferred Incentive Award” means that portion of a Participant’s award under a
Bank incentive plan, if any, that is performance-based, contingent and subject
to payment deferral under the terms of such incentive plan.



1.12
"Disability" means with respect to eligibility for payment of a Participant’s
vested benefit under the Plan through December 31, 2004, a Participant's total
or partial disability as determined by the Thrift Plan in accordance with the
Thrift Plan in effect at October 3, 2004. With respect to eligibility for
payment of a Participant’s vested benefit amounts under the Plan after December
31, 2004, “Disability” means that the Participant is: a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; b) by reason of any
medically determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12







--------------------------------------------------------------------------------



months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank;
or c) determined to be totally disabled by the Social Security Administration.


1.13
"Employee Deferral" means an amount of Compensation deferred by a Participant
under the Plan.



1.14
"Human Resources Committee" means the Human Resources Committee of the Board
including any successor Board Committee as shall be designated by the Board from
time to time as having responsibility for Bank compensation and benefits
programs.



1.15
"Original Effective Date" means January 1, 1991.



1.16
"Participant" means an executive or other key employee who has been recommended
by the President, and confirmed by the Board, as eligible to participate in the
Plan.



1.17
"Plan Administrator" means such officer(s) or manager of the Bank who has been
appointed by the Human Resources Committee to administer the Plan as set forth
in Section 6.1 of the Plan. The Human Resources Director (and any successor)
shall serve as the Plan Administrator unless the Board shall appoint another
Bank officer(s) or manager.



1.18
“Separation from Service” means the Participant’s death, retirement, the time at
which the Participant’s services performed for the Bank are permanently reduced
to no more than 20 percent of the average level of services performed by the
Participant over the preceding 36-month period, or other termination of
employment all as set forth in applicable definitions under 26 C.F.R.
1.409A-1(h) and related and successor regulations as may be in effect from time
to time.



1.19
“Unforeseeable Emergency” means: a) a severe financial hardship to a Participant
resulting from an illness or accident of: (i) the Participant; (ii) the
Participant’s spouse; (iii) the Participant’s dependent as defined in Code
Section 152(a); or (iv) if the Participant is already receiving payments under
the Supplemental Thrift Plan, a severe financial hardship resulting from illness
or accident of the Beneficiary; b) loss of the Participant’s property due to
casualty; or c) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.









--------------------------------------------------------------------------------





Article II
Participation and Vesting


2.1
Eligibility to Participate. A Participant shall become eligible for Plan
participation on the later of the first day of the calendar month coincident
with or next following the date his/her participation is approved by the Board
or the Effective Date. Once selected as a Participant, the Participant shall
continue as a Participant until the Board determines otherwise. No Participant
shall have the right to continue as a Participant in the Plan.



Upon designation as a Participant, each Participant will be given a copy of the
Plan. Upon becoming eligible to participate in the Plan, a Participant shall
have the option to make a Compensation Deferral Election to defer a portion of
his/her annual Compensation.


2.2
Termination of Participation. No further Employee Deferrals, Bank Deferrals or
deferrals pursuant to Article VIII shall occur with respect to a Participant
after the Participant’s employment with the Bank terminates. However, until the
amounts in a Participant’s Account are fully paid out to the Participant and/or
his/her Beneficiary, the Participant’s Account shall continue to be notionally
invested as provided in Section 4.2, and the Participant (or his/her
Beneficiary) shall continue to have the right to change such investments by
written notice (which includes electronic notice and in the form prescribed by
the Plan Administrator) to the Plan Administrator. Once a Participant’s Account
has been fully paid out, such Participant shall cease to be a Participant in the
Plan and neither the Participant nor his/her Beneficiary shall have any further
rights hereunder.



2.3
Vesting. All benefits under the Plan are fully vested at all times subject only
to Forfeiture for Cause as defined in Section 7.6. For all purposes of the Plan,
earnings with respect to amounts in a Participant’s Account which were vested as
of December 31, 2004 (and earnings on such earnings) shall be deemed to have
been vested as of December 31, 2004 and all other earnings with respect to
amounts in a Participant’s Account shall be deemed not to have been vested as of
December 31, 2004.









--------------------------------------------------------------------------------





Article III
Deferral Elections; Employee Deferrals; Bank Deferrals


3.1
Compensation Deferral Elections. The Plan Administrator shall provide each
Participant with a form on which to make a Compensation Deferral Election within
10 days after such Participant becomes eligible to participate in the Plan and
at least 30 days prior to the end of each calendar year. Each Participant shall
execute and deliver the Deferral Election to the Plan Administrator no later
than the last business day of each calendar year with respect to Compensation to
be earned as defined in Section 1.7, which includes incentive compensation to be
earned in the following calendar year and excludes any Deferred Incentive Award.



An executive or key employee who becomes eligible to participate during a
calendar year shall have the option to execute a Compensation Deferral Election
and deliver it to the Administrator within 30 days of the date he/she becomes
eligible to participate in the Plan. Such election shall apply only to
Compensation and awards under an incentive plan (excluding any Deferred
Incentive Award) to be earned after the date of the delivery of the Compensation
Deferral Election to the Administrator and the Bank shall defer such amounts on
a prorated basis when applicable.


The Compensation Deferral Election will state the percentage of Compensation
which the Participant elects to defer for the remainder of the first year of
his/her eligibility or for the forthcoming calendar year, as the case may be;
provided that different deferral percentages may apply to base salary and the
portion of incentive compensation included in the definition of Compensation in
Section 1.7. A Compensation Deferral Election shall be irrevocable for the
calendar year (or portion thereof in the case of the first year of eligibility)
for which the deferral is elected unless an amendment of the Thrift Plan
requires a new election by a Participant, and such a new election is permissible
under I.R.C. Section 409A and implementing regulations. If such an event occurs,
the Plan Administrator will communicate in writing with the Participant to
request a new Compensation Deferral Election. Notwithstanding an amendment of
the Thrift Plan:


(a)
(i) As to amounts earned in the first calendar year of participation, no
modification of a Compensation Deferral Election may be made more than thirty
(30) days after a Participant becomes eligible to participate in the Plan; and
(ii) as to amounts earned in the second and subsequent calendar years of
participation, no modification of a Compensation Deferral Election may be made
after December 31 of the calendar year preceding the calendar year in which the
amounts are earned; and



(b)
as to amounts in a Participant’s Account which are not vested as of December 31,
2004, the last four sentences of Section 5.5 shall apply.



3.2
Employee Deferrals. Once the Participant has made the maximum amount of employee
contributions allowable under the Thrift Plan in a calendar year, additional
amounts shall be deferred under this Plan in accordance with the Participant’s
Compensation Deferral Election. Amounts deferred under this Plan with respect to
any calendar year may not exceed 80 percent of the Participant's Compensation
(including amounts earned pursuant to a Bank incentive plan which are includable
in the definition of Compensation) less the Participant’s contributions to the
Thrift Plan. For this purpose, a Participant’s contributions to the Thrift Plan
shall include any after‑tax contributions to the Thrift Plan by such
Participant.



3.3
Bank Deferrals. For each Employee Deferral, the Bank shall allocate a matching
Bank Deferral equal to 200 percent of the Employee Deferral; provided that, Bank
Deferrals for each Participant







--------------------------------------------------------------------------------



with respect to each calendar year shall not exceed the excess of (a) 3 percent
of the Participant’s Compensation over (b) the Bank’s matching contribution to
the Thrift Plan.






--------------------------------------------------------------------------------





Article IV
Accounts and Investment Vehicles


4.1
Accounts. The total of the Employee and Bank Deferrals shall be credited monthly
to the applicable Participant Account (to a Sub-Account Titled “Compensation
Deferrals”) as the deferred amounts are earned and shall be recorded on the
financial books and records of the Bank as a liability owed to the Participant
and separate investment elections may be made as to separate sub-accounts. As
set forth in Article VIII, any Deferred Incentive Award installments for which
an election is made under Article VIII shall be credited to a separate
sub-account of such Participant’s Account.



4.2
Notional Investments. Effective November 1, 2007, all Employee and Bank
Deferrals credited to a Participant's Account will be assumed to be notionally
invested in the investment funds selected by Participant from time to time from
a list provided to the Participant by the Bank (such list is referred to as the
“Eligible Investments”). Such Eligible Investments shall be substantially
similar to the investment choices available under the Thrift Plan from time to
time. Each Participant's notional share in the investment funds shall be
represented by notional units in such funds. Each valuation day the number of
new notional units credited to a Participant in the investment funds will be
determined by dividing the total amount of such Participant’s Employee and Bank
Deferrals notionally invested in the investment funds during the month by the
unit value of the investment funds as of the most recent valuation date. The
notional allocations of Employee and Bank Deferrals (as applicable) to the
investment funds shall be as set forth in the investment election forms
completed by each Participant and submitted to the Plan Administrator from time
to time. Such election forms may be submitted in electronic form in accordance
with instructions from the Plan Administrator or, at the option of the
Participant in written form.



4.3
Records. The Plan Administrator shall maintain such records as it deems
necessary to administer this Plan and shall direct the calculation of amounts in
the Participants' Accounts. To this end, the Plan Administrator is authorized to
use Bank employees, agents or contractors to calculate the benefits due
hereunder.









--------------------------------------------------------------------------------





Article V
Distribution of Benefits


5.1
Amount of Benefits. A Participant's Account shall be valued as of the last day
of the month preceding each month with respect to which the Participant is
entitled to receive a distribution hereunder, assuming no contributions were
made since the last day of the preceding month. If a contribution was made since
the last day of the preceding month, the amount of such contribution shall be
added to the value determined under the preceding sentence. This Article V shall
apply solely to distributions from a Participant’s Compensation Deferral
Sub-Account. This Article shall not apply to distributions under Article VIII.



5.2
Events Which Trigger Payment of Amounts Vested as of 12/31/04. The amounts in a
Participant's Account which are vested as of December 31, 2004, including all
earnings thereon, shall become payable to him/her pursuant to Section 5.3 as of
the earliest of the date of his/her termination of employment with the Bank,
including termination due to death, his/her Disability, or his/her retirement or
other Separation from Service as defined above. With respect to amounts in a
Participant’s Account which are vested as of December 31, 2004, notwithstanding
any deferral election previously made, a Participant may at any time submit a
request, through the Plan Administrator, to the Human Resources Committee
seeking a distribution of part or all of such amounts for reasons of severe
financial hardship or other reasons as permitted under the provisions of the
Thrift Plan in its form as of October 3, 2004. The Human Resources Committee
may, in its absolute discretion, grant or refuse any such request. It is the
intention of the Board that hardship and other withdrawals of amounts in a
Participant’s Account which are vested as of December 31, 2004 shall be
available for the same reasons as such withdrawals are available from the Thrift
Plan (in its form as of October 3, 2004) and that the Participant shall provide
such proof and documentation as is required for hardship and other withdrawals
from the Thrift Plan.



5.3
Amounts Vested as of 12/31/04 – Form and Timing of Payment. When a Participant’s
Account is payable pursuant to Section 5.2, it shall be paid in a lump sum
within 90 days following the applicable payment event set forth in Section 5.2.
Alternatively, if the Participant has so elected, the Participant’s Account
shall be paid in from two to ten annual installments. In the case of installment
payments, the first installment payment shall be made within 90 days of the
applicable payment event set forth in Section 5.2 and each remaining annual
installment shall be paid no later than March 31 of each succeeding year. The
amount of the installment payment to be distributed in each calendar year shall
be the amount calculated by dividing the value of the Participant’s Account as
of the immediately preceding month-end by the number of remaining installment
payments, including the one whose value is being calculated. The elections and
any changes to an election which are permitted hereunder will become effective
on the first January 1 which is at least twelve months after the date of the
election. Failure to make an election shall result in a lump sum payment within
90 days of the triggering payment event.



5.4
Events Which Trigger Payment of Amounts Not Vested as of 12/31/04. The amount in
a Participant’s Account which is not vested as of December 31, 2004, including
all earnings thereon, shall become payable to him/her pursuant to Section 5.5 as
of the earliest of the date of his/her termination of employment with the Bank
(including retirement or other Separation from Service as defined above),
his/her Disability or his/her death. With respect to amounts in a Participant’s
Account which are not vested as of December 31, 2004, notwithstanding any
deferral election previously made, in the event that a Participant suffers an
Unforeseeable Emergency, the Participant may submit a request, through the Plan
Administrator, to the Human Resources Committee seeking a distribution of part
or all of the amount credited to such Participant's Account. The Human Resources
Committee may, in its absolute discretion, grant or refuse any such request. The
amount of a distribution that the Bank may make hereunder in







--------------------------------------------------------------------------------



response to such a Participant request shall be limited to the amount needed to
satisfy the Unforeseeable Emergency plus taxes reasonably anticipated as a
result of the distribution. Distributions shall not be allowed to the extent
that the Unforeseeable Emergency may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of a Participant’s
assets (to the extent such liquidation would not itself cause a severe financial
hardship).


5.5
Amounts Not Vested as of 12/31/04 – Form of Payment. When a Participant’s
Account is payable pursuant to Section 5.4, it shall be paid in a lump sum
within 90 days following the applicable payment event set forth in Section 5.4.
Alternatively, if the Participant has so elected, the Participant’s Account
shall be paid in from two to ten annual installments. Failure to make an
election at any time shall result in a lump sum payment. Any change in an
installment payment election, from an installment payment election to a lump sum
election or from a lump sum election to an installment payment election
(“Revised Election”) will become effective on the first January 1 which is at
least twelve months after the date of the election. In addition, with respect to
any such Revised Election which changes the timing of any payment, each payment
to be made to the Participant shall be deferred by a date which is at least five
years after the date on which such payment would have been made; provided that,
for this purpose, a series of installment payments shall be treated as the
entitlement to a single payment on the date of the first payment. A Revised
Election which changes an Existing Election from installment payments to a lump
sum payment shall require that the date of such lump sum payment shall be a date
that is at least five years from the date the initial installment payment would
have been made. Notwithstanding the foregoing or any provision in this Plan, a
Revised Election may not cause the impermissible acceleration of any payment,
within the meaning of Internal Revenue Code Section 409A or its implementing
regulations.



5.6
Amounts Not Vested as of 12/31/04 – Timing and Calculation of Installment
Payments. Installment payments under this Plan shall be made as follows: the
first payment shall be made within 90 days of the payment event with each
remaining annual installment paid no later than March 31 of each succeeding
year. The amount of the installment payment to be distributed in each calendar
year shall be the amount calculated by dividing the value of the Participant’s
Account as of the immediately preceding month end by the number of remaining
installment payments, including the one whose value is being calculated.



5.7
Amounts Not Vested as of 12/31/04 – Revision of Existing Payment Election Prior
to 12/31/07. The Plan is hereby amended to permit each Participant, on or before
December 31, 2007, to amend his/her current payment election as in effect on
June 25, 2007, covering amounts not vested as of December 31, 2004. Such a
revised payment election shall be referred to as a “Transition Election.”
Provided that such Transition Election does not result in a payment in 2007,
such Transition Election shall become effective upon receipt by the Plan
Administrator and shall not be subject to the terms of Section 5.5. Any
Transition Election shall be subject to the requirements of I.R.S. Notice
2006-79.



Additional Transition Election Prior to 12/31/08: Effective January 1, 2008, the
Plan is hereby amended to permit Participant, on or before December 31, 2008, to
amend his/her current payment election with respect to amounts not vested as of
December 31, 2004. Such revised payment election shall be referred to as the
2008 Transition Election. Provided that such 2008 Transition Election does not
result in a payment in 2008, such 2008 Transition Election shall become
effective upon receipt by the Plan Administrator and shall not be subject to the
terms of Section 5.5. Any 2008 Transition Election shall be subject to the
requirements of I.R.S. Notice 2006-79, as modified by IRS Notice 2007-86.


5.8
Death Benefits. In the event of a Participant's death prior to the payment of
all amounts in the Participant’s Account, the amount then held in the
Participant's Account shall become payable to







--------------------------------------------------------------------------------



his/her Beneficiary in the same manner as such amount would have been paid to
the Participant had he/she not died.


5.9
Loans. No loans are available from the Plan.







--------------------------------------------------------------------------------





Article VI
Administration of the Plan


6.1
Human Resources Committee. The Board has delegated to the Human Resources
Committee authority over, and responsibility for, the interpretation and
administration of the Plan; except that the power to determine eligibility for
participation in the Plan pursuant to Section 2.1 is reserved to the Board. The
Human Resources Committee shall interpret and construe the Plan and have the
responsibility to ensure that its provisions are carried out. The Human
Resources Committee shall exercise such power and responsibilities in its sole
and absolute discretion. The Human Resources Committee shall designate the Plan
Administrator.



6.2
Plan Administration. The Plan Administrator shall:



(a)
act as the point of contact for submission of claims for benefits due under the
Plan;



(b)
calculate the benefits due under the Plan or arrange for the calculation of
benefits;



(c)
inform Participants of the terms of the Plan and respond to their questions
regarding the Plan;



(d)
review and process claims for the payment of benefits under the Plan;



(e)
provide necessary reporting to Bank management, Participants, the Human
Resources Committee, the Board, and others as necessary; and



(f)
take such other action as is required to perform the tasks listed hereunder or
otherwise administer the terms of the Plan. In fulfilling the responsibilities
in this section, the Plan Administrator may use other Bank staff, other agents
or engage contractors.



6.3
Claims Procedure. All claims for benefits shall be in writing and shall be filed
with the Plan Administrator. If the Plan Administrator wholly or partially
denies a Participant's or Beneficiary's claim for benefits, the Plan
Administrator shall, within 90 days after the Plan's receipt of the claim, give
the claimant written notice setting forth in understandable language:



(a)
the specific reason(s) for the denial;



(b)
specific reference to pertinent Plan provisions on which the denial is based;



(c)
a description of any additional material or information which must be submitted
to perfect the claim, and an explanation of why such material or information is
necessary; and



(d)
an explanation of the Plan's review procedure.



The claimant shall have 60 days after the day on which such written notice of
denial is handed or mailed to him/her in which to apply (in person or by
authorized representative) to the Human Resources Committee, in writing, for a
full and fair review of the denial of this claim. In connection with such
review, the claimant (or this representative) shall be afforded a reasonable
opportunity to review pertinent documents and may submit issues and comments in
writing.


The Human Resources Committee shall issue its decision on review promptly and
within 60 days after the Plan's receipt of the request for review, unless
special circumstances require an extension






--------------------------------------------------------------------------------



to not later than 120 days after receipt of the request for review. (Written
notice of any such extension shall be furnished to the claimant before the
commencement of such extension.) The decision shall be in writing and shall set
forth in understandable language specific reasons for the decision and specific
references to pertinent Plan provisions on which the decision is based.








--------------------------------------------------------------------------------





Article VII
General Provisions


7.1
Rights to Employment. The establishment of the Plan, and selection of an
executive for inclusion as a Participant in the Plan, shall not be construed as
conferring any legal rights upon any Participant or other person for the
continuation of employment; nor shall it interfere with the rights of the Bank
to discharge any Participant and to treat him/her without regard to the effect
such treatment might have upon him/her as a Participant in the Plan.



7.2
Source of Funding – Participant as General Creditor. The Bank has not
established any form of trust or funded account for the purpose of providing
benefits under this Plan. In the event that the Bank establishes a rabbi trust
or other similar arrangement, such arrangement shall preserve this Plan’s status
under the Internal Revenue Code as an unfunded nonqualified deferred
compensation plan and the assets of the Bank held pursuant to any such
arrangement shall remain subject to the claims of the Bank's general creditors.
Any Participant who may have or claim any interest in or right to any amount
payable hereunder shall rely solely upon the unsecured promise of the Bank, as
set forth herein, for the payment of the claim. Nothing herein contained should
be construed to give to or vest in any Participant, now or at any time in the
future, any right, title, interest or claim in or to any specific asset, fund,
reserve, account or property of any kind whatever owned by the Bank, or in which
the Bank may have any right, title or interest, now or at any time in the
future. The Plan is not intended to be a qualified plan within the meaning of
Section 401(a) of the Code and the Bank shall not be required to qualify the
Plan under the Code.



7.3
Incapacity. In the event that the Human Resources Committee shall find that a
Participant is unable to care for his/her affairs because of illness or
accident, the Human Resources Committee may direct that any payment due him/her,
unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his/her spouse, a child, a parent or other blood
relative, or to a person with whom he/she resides, and any such payment so made
shall be a complete discharge of the liabilities of the Plan therefor.



7.4
Reporting and Withholding of Taxes. The Bank shall file Form W-2 and other
applicable tax documents as required under applicable federal and state law,
including, without limitation, required annual federal tax filings of a
Participant’s accrued benefits under the Plan. The Bank shall have the right to
deduct from each payment to be made under the Plan any required withholding
taxes and shall withhold or cause to be withheld from all payments or accruals
of benefits under the Plan (if applicable), all federal, state or local taxes
required to be withheld by law. The Participant shall be liable for the payment
of all taxes on the benefits under the Plan that are the Participant's
responsibility under the laws establishing such taxes.



7.5
Alienation of Benefits under the Plan. Benefits payable under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary,
including any such liability which is for alimony or other payments for the
support of a spouse or former spouse, or for any other relative of the
Participant, prior to actually being received by the person entitled to the
benefits under the terms of the Plan, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber or charge the same shall be void; nor
shall any such distribution or payment be in any way liable for or subject to
the debts, contracts, liabilities, engagements or torts of any person entitled
to such distribution or payment. If any Participant or Beneficiary is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any such distribution or payment voluntarily
or involuntarily, the Bank, in its discretion, may hold or cause to be held or
applied such distribution or payment or any part thereof to or for the benefit
of such Participant or Beneficiary in such manner as the Bank shall direct.









--------------------------------------------------------------------------------



7.6
Forfeiture for Cause. The Bank Deferrals and the earnings on the Bank Deferrals
otherwise payable by the Plan may be subject to forfeiture for cause at any
time. "Cause" shall mean:



(a)
the perpetration by a Participant of a defalcation involving the Bank or any
affiliate;



(b)
willful, reckless or grossly negligent conduct of a Participant entailing a
substantial violation of any material provision of the laws, rules, regulations
or orders of any governmental agency applicable to the Bank or an affiliate;



(c)
the repeated and deliberate failure by a Participant to comply with reasonable
policies or directives of the Board of Directors; or



(d)
the breach by a Participant of a noncompetitive covenant or agreement with the
Bank or affiliate.



Whether the facts in any given case amount to "Cause" shall be determined by the
Board of Directors.


7.7
Compliance with Laws. The provisions of the Plan shall be construed,
administered and governed under the laws of the United States including, without
limitation, Internal Revenue Code Section 409A and implementing regulations and,
to the extent they defer to state law, the laws of the Commonwealth of
Pennsylvania.



7.8
Construction. Whenever any words are used herein in the masculine gender, they
shall be construed as though they were also used in the feminine gender in all
cases where they would so apply, and whenever any words are used herein in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. Titles of Articles and
Sections hereof are for convenience of reference only and are not to be taken
into account in construing the provisions of this Plan. In case any provision of
the Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced as if said illegal and invalid provision had never
been inserted herein.



7.9
Amendment and Termination. The Bank specifically reserves the right, in the sole
and unfettered discretion of its Board, at any time, to amend, in whole or in
part, any or all of the provisions of the Plan and to terminate the Plan in
whole or in part; provided, however, that no such amendment or termination shall
reduce or eliminate the rights of a Participant accrued hereunder to the date of
such amendment or termination. Provided further, that no such termination shall
result in an impermissible acceleration of any amount deferred under this Plan
that would violate the provisions of Internal Revenue Code Section 409A(a)(3) or
Treasury Regulation Section 1.409A-3(j) or any successor regulations.



7.10
Binding on Successors. The Plan shall be binding upon and inure to the benefit
of the Bank and its successors and assigns. The Plan shall also be binding upon
and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank. Nothing in the Plan
shall preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of
Participants' rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term "Bank" shall refer to such
other organization and the Plan shall continue in full force and effect.









--------------------------------------------------------------------------------



7.11
Permissible Payment Acceleration. In the event of an Internal Revenue Code
Section 409A Plan failure that results in income inclusion to a Participant,
payment of Participant’s benefits under this Plan shall be accelerated; provided
that, the amount of the accelerated payment shall not exceed the amount required
to be included in Participant’s income due to the Plan failure.







--------------------------------------------------------------------------------





Article VIII
Amendment Effective March 26, 2015 Governing Deferrals of
Deferred Incentive Award Installments


8.1
Definitions Applicable to Article VIII. Terms defined in this Article shall have
the meanings set forth herein and shall apply solely to the deferrals of
performance-based Deferred Incentive Award installments. Other capitalized terms
used in this Article shall have the meanings ascribed to them in the Plan.



8.2
Implementation of Deferrals of Deferred Incentive Award Installments.



(a)
Employee Deferrals – Existing Participants. A Participant may elect to defer a
specified percentage of each Deferred Incentive Award installment. Each
Participant shall be provided with a Deferred Incentive Installment Election
Form (“Deferred Incentive Election Form”) at least 30 days prior to each
calendar year. Notwithstanding the foregoing, to the extent that Participant’s
Deferred Incentive Award installments constitute “performance-based
compensation” as defined by Treasury Regulation 1.409A-2(b) and the following
requirements are met: (i) the Participant must be performing services for the
Bank continuously from the beginning of the performance period (or date when the
criteria are set) through the date of the election, and (ii) the election cannot
apply to any portion of the award that is substantially certain to be paid on
the date of the election, the Participant may execute and deliver a Deferred
Incentive Election Form with respect to each Deferred Incentive Award
installment after the beginning of the performance period for such installment,
but no later than six months before the end of the performance period; all such
elections shall be irrevocable for the performance period for which such
deferral is elected. In no event may a Deferred Incentive Election Form be
executed and delivered as to any portion of such award that is substantially
certain to be paid.

(b)
Deferrals by New Participants. If a Participant was not employed by the Bank on
the first day of the performance period applicable to the Deferred Incentive
Award installment, then for purposes of this Section the Participant is only
eligible to defer a portion of his or her Deferred Incentive Award installments
if he or she makes an initial deferral election within thirty (30) days after
the date when he or she first becomes eligible to participate in a Deferred
Incentive Award. Furthermore, a deferral election that is subject to this
subsection (b) shall only apply to the portion of the Participant's Deferred
Incentive Award installment that is earned after the date when the Participant's
election is submitted to the administrator of the Plan. In all cases such
elections shall be irrevocable for the performance period for which such
deferral is elected.

(c)
Accounts and Investment Vehicles. To the extent that a Participant has made such
deferral election(s) as described in (a) or (b) of Section 8.2 as to any
Deferred Incentive Award installment payable to the Participant, each such
installment that is subject to a deferral election shall (instead of being paid
to the Participant in accordance with the terms of the applicable incentive
plan): (i) be credited to the Participant’s Account under the Plan (specifically
into a sub-account titled “Deferred Incentive Sub-Account”); (ii) shall be
invested pursuant to the Participant’s Deferred Incentive Sub-Account investment
election form; and (iii) shall receive earnings on the same basis as other
amounts in the Participant’s Account receive earnings credit under this Plan in
accordance with the terms of Section 4.1 and 4.2. In the absence of a
Participant Deferred Incentive Sub-Account investment election form, Sub-Account
amounts shall be allocated to a notional money market investment. Deferred
Incentive Award installments which the Participant defers under this Section 8.2
shall not be included in







--------------------------------------------------------------------------------



the definition of Compensation under the Plan and such amounts shall not be
subject to matching Bank Deferrals under the Plan.
8.3
Deferred Incentive Sub-Account Distribution Elections.

(a)
Initial Distribution Elections

Amounts in the Deferred Incentive Sub-Account shall be payable to the
Participant in accordance with the Participant’s executed distribution election
form (referred to as the “Sub-Account Distribution Form”) as described herein.
The balance in the Deferred Incentive Sub-Account shall be paid to the
Participant either: (i) in a lump sum payment or (ii) annual installments over
two to ten years, as elected by the Participant on his Sub-Account Distribution
Form. If installment payments are elected such payments shall be calculated and
paid as to the Sub-Account balance in the manner described in Section 5.6 of the
Plan.
As elected by the Participant on his Sub-Account Distribution Form such
distributions shall commence on: (i) a date following the Participant’s
Separation from Service with the Bank, but no later than 90 days after the
Participant’s Separation from Service or (ii) a date certain elected by the
Participant.
(b)
Subsequent Distribution Elections



A Participant’s Sub-Account Distribution Form shall be in writing and shall be
subject to the following additional rules: any subsequent Sub-Account
distribution election (i.e., any election following the Participant’s initial
distribution election under Section 8.3(a) above) will become effective on the
first January 1 which is at least 12 months after the date of such subsequent
election.


In addition, with respect to any such subsequent distribution election which
changes the timing of any payment, each payment to be made to the Participant
shall be deferred by a date which is at least five years after the date on which
such payment would have been made; provided that, for this purpose, a series of
installment payments shall be treated as the entitlement to a single payment on
the date of the first payment. A subsequent distribution election which changes
an existing distribution election from installment payments to a lump sum
payment shall require that the date of such lump sum payment shall be a date
that is at least five years from the date the initial installment payment would
have been made. Notwithstanding the foregoing or any provision in this Plan, a
subsequent distribution election may not cause the impermissible acceleration of
any payment, within the meaning of Internal Revenue Code Section 409A or its
implementing regulations.
(c)
Payment of Sub-Account Balance Following Participant’s Death. If a Participant
dies prior to receiving the balance credited to his Sub-Account, the balance in
his Sub-Account shall be paid to his/her Beneficiary at the same time and in the
same manner as if the Participant had continued to live.



(d)
Unforeseeable Emergency Distribution. The terms and limitations of Section 5.4
of the Plan regarding requests for distributions due to Unforeseeable Emergency
shall apply as to the Participant’s Sub-Account balance as well. No loans from
the Sub-Account shall be permitted.

8.4
Incorporation of Remaining Terms of the Supplemental Thrift Plan. Except as
modified through Sections 8.1 through 8.4 or unless stated elsewhere in the
Plan, the remaining terms and







--------------------------------------------------------------------------------



conditions of this Plan shall apply to Article VIII including, without
limitation, Articles VI and VII of the Plan.




